      Case 2:20-cv-01216-SMV-GBW Document 1 Filed 11/20/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MICHAEL HALL and JAMES HALL,

       Plaintiffs,

v.                                                      1:20-cv-1216
                                                    No. _______________

TOTAL INSURANCE BROKERS, LLC,
and Jane Does 1-5,

       Defendants.


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Total Insurance Brokers, LLC

(“Total Insurance”), by and through counsel, submits this Notice of Removal for the purpose of

removing the above-entitled action from the Twelfth Judicial District Court, Otero County, New

Mexico, where it is now pending, to the United States District Court for the District of New

Mexico. Total Insurance states the following grounds for removal:

       1.      Plaintiffs Michael Hall and James Hall (collectively, the “Plaintiffs”) filed a

complaint in the Twelfth Judicial District Court, Otero County, New Mexico, captioned Michael

Hall and James Hall v. Total Insurance Brokers, LLC, No. D-1215-CV-2020-00750 (“State Court

Action”). See id generally. See Complaint for Violation of the Unfair Practices Act, the Telephone

Consumer Protection Act and Torts (the “Complaint”). A true and correct copy of the Complaint

is attached hereto as Exhibit A.

       2.      Total Insurance is named as a defendant in the Complaint. Total Insurance was

served with copies of the Summons and the Original Complaint on October 23, 2020 by service

upon its registered agent, Corporation Service Company.
      Case 2:20-cv-01216-SMV-GBW Document 1 Filed 11/20/20 Page 2 of 4




       3.      Among other things, Plaintiffs allege that Total Insurance violated the federal

Telephone Consumer Protection Act (“TCPA”), 27 U.S.C. § 227, and its implementing

regulations. See Exhibit A ¶¶ 30, 38(g), and 45-48.

       4.      In and by asserting the aforementioned allegations, Plaintiffs have sought relief

under the federal TCPA and its implementing regulations. See id. ¶¶ 45-48.

       5.      Plaintiffs also allege violations of the federal Telemarketing Sales Rule, 15 C.F.R.

§ 310.1, et seq., which implements, in part, the Telemarketing and Consumer Fraud and Abuse

Prevention Act, 15 U.S.C. §§ 6101-6108. See id. ¶¶ 3, 30, 43-44.

       6.      Therefore, this Court has original “federal question” jurisdiction over this action

pursuant to 28 U.S.C. § 1331 (general federal question jurisdiction provision).

       7.      As a civil action founded upon a claim or right arising under the substantive laws

of the United States of America, this action is properly removable to this Court pursuant to 28

U.S.C. § 1441(a).

       8.      The state court in which the State Court Action was commenced is within this

Court’s district and, therefore, the State Court Action is properly removable to this Court under 28

U.S.C. §§ 1441(a) and 1446.

       9.      This Notice of Removal is being timely filed within thirty (30) days of receipt by

Total Insurance, through service or otherwise, of a copy of the Complaint, which is the initial

pleading setting forth the claim for relief upon which the State Court Action is based. 28 U.S.C.

§ 1446(b).

       10.     Total Insurance will serve and certify service of copies of this Notice of Removal

to the Plaintiffs as required by 28 U.S.C. § 1446(d).




                                                -2-
      Case 2:20-cv-01216-SMV-GBW Document 1 Filed 11/20/20 Page 3 of 4




       11.     In compliance with D.N.M.LR-Civ. 81.1(a), Total Insurance is filing herewith true

and correct copies of all other filings, records, and proceedings from the State Court Action,

attached hereto as Exhibit B.

       12.     Total Insurance will file a copy of this Notice of Removal with the Clerk of the

Twelfth Judicial District Court, Otero County, pursuant to 28 U.S.C. § 1446(d). A true and correct

copy of Notice to State Court of Removal to Federal Court is attached hereto as Exhibit C.

       For all of the reasons stated, defendant Total Insurance respectfully requests that the above-

referenced action currently pending against it in the Twelfth Judicial District Court of Otero

County, New Mexico be removed to this Court, which shall assume full jurisdiction over it as

provided by law, and it further requests that this Court enter any other orders as may be necessary

and proper.

       DATED: November 20, 2020.

                                              Respectfully,

                                              HOLLAND & HART LLP

                                                      /s/ Larry J. Montaño
                                              By
                                                     Larry J. Montaño
                                              110 North Guadalupe, Suite 1
                                              Post Office Box 2208
                                              Santa Fe, New Mexico 87504-2208
                                              TEL: (505) 954-7293
                                              FAX: (505) 819-5588
                                              Email: lmontano@hollandhart.com

                                              ATTORNEYS FOR DEFENDANT
                                              TOTAL INSURANCE BROKERS, LLC




                                                -3-
        Case 2:20-cv-01216-SMV-GBW Document 1 Filed 11/20/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on November 20, 2020, Defendant’s Notice of
Removal was served via U.S. Mail, postage prepaid, to the following:


        Sid Childress, Esq.
        1925 Aspen Drive., #600A
        Santa Fe, New Mexico 87505
        TEL: (505) 433-9823
        Email: childresslaw@hotmail.com

        ATTORNEY FOR PLAINTIFFS


                                                 /s/ Larry J. Montaño
                                          By
                                                 Larry J. Montaño




15738269_v3


                                           -4-
